

Exhibit 10(a)
EXECUTION VERSION


THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of March 17, 2017
(this “Amendment”), to the Existing Credit Agreement (as defined below) is made
by PPL CAPITAL FUNDING, INC., a Delaware corporation (the “Borrower”), PPL
CORPORATION, a Pennsylvania corporation (the “Guarantor”) and each Lender (such
capitalized term and other capitalized terms used in this preamble and the
recitals below to have the meanings set forth in, or are defined by reference
in, Article I below).
W I T N E S S E T H:


WHEREAS, the Borrower, the Guarantor, the Lenders and The Bank of Nova Scotia,
as the Administrative Agent, Sole Lead Arranger and Sole Bookrunner, are all
parties to the Revolving Credit Agreement, dated as of March 26, 2014 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement in order to extend the maturity date therein and the Lenders are
willing to modify the Existing Credit Agreement on the terms and subject to the
conditions hereinafter set forth;
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.     Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.
“Credit Agreement” is defined in the first recital.
“Existing Credit Agreement” is defined in the first recital.
“Guarantor” is defined in the preamble.
SECTION 1.2.     Other Definitions. Terms for which meanings are provided in the
Existing Revolving Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.


 
 
 




--------------------------------------------------------------------------------




ARTICLE II
AMENDMENTS TO THE EXISTING CREDIT AGREEMENT


Effective as of the date hereof, but subject to the satisfaction of the
conditions in Article III,
(a)    Section 1.1 of the Existing Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:
“FCPA” has the meaning set forth in Section 5.16.
“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of comprehensive territorial Sanctions (currently,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria).
“Sanctions” means sanctions administered or enforced by OFAC, the U.S. State
Department, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or any other applicable sanctions authority.
(b)    Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting the definition “Sanctioned Entity” where it appears therein.
(c)    Section 1.1 of the Existing Credit Agreement is hereby amended by
amending and restating the following definitions in their entirety as follows:
“London Interbank Offered Rate” means for any Euro-Dollar Loan for any Interest
Period, the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes of
this definition, an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for Dollars for an amount comparable to such
Euro-Dollar Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)).
Notwithstanding the foregoing, if the London Interbank Offered Rate determined
in accordance with the foregoing shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are, (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.


 
2
 




--------------------------------------------------------------------------------






“Termination Date” means the earliest to occur of (i) March 16, 2018 and
(ii) such earlier date upon which all Commitments shall have been terminated in
their entirety in accordance with this Agreement.
(d)    Sections 5.04(a), 5.04(c), 5.05 and 5.13 of the Existing Credit Agreement
are hereby amended by replacing references to “December 31, 2015” with “December
31, 2016”.
(e)    Section 5.15 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
Section 5.15.    OFAC. None of the Borrower, the Guarantor or any Subsidiary of
the Guarantor, nor, to the knowledge of the Guarantor or the Borrower, any
director, officer, or Affiliate of the Borrower, the Guarantor or any of its
Subsidiaries: (i) is a Sanctioned Person, (ii) has more than 10% of its assets
in Sanctioned Persons or in Sanctioned Countries, or (iii) derives more than 10%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.
(f)    Article V of the Existing Credit Agreement is hereby amended by adding a
new Section 5.16 as follows:
Section 5.16.    Anti-Corruption. None of the Borrower, the Guarantor or any of
its Subsidiaries, nor, to the knowledge of the Borrower or the Guarantor, any
director, officer, agent, employee or other person acting on behalf of the
Borrower or the Guarantor or any of its Subsidiaries is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder (the “FCPA”) or any other applicable anti-corruption
law; and the Loan Parties have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.
(g)    Section 6.06 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
Section 6.06.    Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes of the
Borrower and its Affiliates, including for working capital purposes and for
making investments in or loans to the Guarantor and Affiliates of the Loan
Parties. The Borrower will request the issuance of Letters of Credit solely for
general corporate purposes of the Borrower and its Affiliates. No such use of
the proceeds for general corporate purposes will be, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any Margin Stock within the meaning of Regulation U. The proceeds of any Loan
will not be used, directly or indirectly, to fund any activities or business of
or with any Sanctioned Person, or in any Sanctioned Country. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in violation of the FCPA or any other applicable anti-corruption law.


 
3
 




--------------------------------------------------------------------------------




ARTICLE III
CONDITIONS TO EFFECTIVENESS
This Amendment and the amendments contained herein shall become effective as of
the date hereof when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Administrative Agent.


SECTION 3.1.     Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, the Guarantor and the
each of the Lenders.


SECTION 3.2.     Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 9.03 of the Credit Agreement, if then invoiced.


SECTION 3.3.     Resolutions, etc. The Administrative Agent shall have received
from the Borrower and the Guarantor (i) a copy of a good standing certificate
for such Loan Party, dated a date reasonably close to the date hereof and (ii) a
certificate, dated as of the date hereof, of a Secretary or an Assistant
Secretary of each Loan Party certifying (a) that attached thereto is a true,
correct and complete copy of (x) the articles or certificate of incorporation of
such Loan Party certified by the Secretary of State (or equivalent body) of the
jurisdiction of incorporation of such Loan Party and (y) the bylaws of such Loan
Party, and (b) that attached thereto is a true, correct and complete copy of
resolutions adopted by the board of directors of such Loan Party authorizing the
execution, delivery and performance of this Amendment and each other document
delivered in connection herewith and that such resolutions have not been amended
and are in full force.


SECTION 3.4.     Opinion of Counsel. The Administrative Agent shall have
received an opinion, dated the date hereof and addressed to the Administrative
Agent and all Lenders, from counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent.


SECTION 3.1.     Satisfactory Legal Form. The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.


ARTICLE IV
MISCELLANEOUS


SECTION 4.1.     Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment.


SECTION 4.2.     Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in


 
4
 




--------------------------------------------------------------------------------




accordance with all of the terms and provisions of the Existing Credit
Agreement, as amended hereby, including Article IX thereof.
SECTION 4.3.     Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 4.4.     Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 4.5.     Governing Law. THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 4.6.     Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of any Obligor which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents.
SECTION 4.7.     Representations and Warranties. In order to induce the Lenders
to execute and deliver this Amendment, the Borrower and Guarantor each hereby
represents and warrants to the Lenders, on the date this Amendment becomes
effective pursuant to Article III, that both before and after giving effect to
this Amendment, all representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of such date, except to the extent that
any such statement expressly relates to an earlier date (in which case such
statement was true and correct on and as of such earlier date).


[Signature page follows]


 
5
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.


 
 
PPL CAPITAL FUNDING, INC., as the Borrower
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:



 
 
PPL CORPORATION, as the Guarantor
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:



 
 
THE BANK OF NOVA SCOTIA, as the
Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:





Third Amendment to Revolving Credit Agreement

